In The
                  Court of Appeals
    Sixth Appellate District of Texas at Texarkana
            ______________________________

                  No. 06-10-00211-CR
            ______________________________


              KRYSTIN STEWART, Appellant

                              V.

             THE STATE OF TEXAS, Appellee


                ________________________________________________


         On Appeal from the County Court at Law #2
                    Hunt County, Texas
               Trial Court No. CR1000601

_                ________________________________________________



         Before Morriss, C.J., Carter and Moseley, JJ.
           Memorandum Opinion by Justice Carter
                                          MEMORANDUM OPINION

         A jury convicted Krystin Stewart of theft of property valued between $50.00 and $500.00,

and she was sentenced to confinement for 120 days in the Hunt County Jail. On appeal, Stewart

complains that the evidence was insufficient to support the trial court’s judgment.1 We affirm the

judgment of the trial court.

I.       Standard of Review

         In reviewing the legal sufficiency of the evidence, we review all the evidence in the light

most favorable to the jury’s verdict to determine whether any rational jury could have found the

essential elements of theft in an amount between $50.00 and $500.00 beyond a reasonable doubt.

Brooks v. State, 323 S.W.3d 893, 902 n.19 (Tex. Crim. App. 2010) (4–1–4 decision) (citing

Jackson v. Virginia, 443 U.S. 307, 319 (1979)); Hartsfield v. State, 305 S.W.3d 859, 863 (Tex.

App.—Texarkana 2010, pet. ref’d) (citing Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App.

2007)). Our rigorous legal sufficiency review focuses on the quality of the evidence presented.

Brooks, 323 S.W.3d at 917–18 (Cochran, J., concurring). We examine legal sufficiency under the

direction of the Brooks opinion, while giving deference to the responsibility of the jury ―to fairly

1
 In a separate point of error, Stewart also complained that a DVD recording of the theft, which was admitted as
evidence and played in front of the jury, had been ―destroyed or corrupted so badly that it cannot be viewed and is
unavailable for appellate review.‖ Based upon Stewart’s assertion, and due to our inability to initially play the
exhibit, we internally abated this appeal ―until either (1) we have heard from counsel that the data on the DVD has
been recovered and the parties agree to the content thereon; (2) the data on the DVD has been recovered, but the parties
do not agree to the content thereon; or (3) the data on the DVD cannot be recovered.‖ Thereafter, we received a letter
signed by both parties stating that the DVD ―duplicate was located in the defendant’s co-actor’s case file. The state
and the defense have had a chance to review this copy and can verify that this copy is a true and accurate representation
of the video that was on the damaged DVD.‖ Because Stewart’s complaint has been resolved, we overrule this point
of error as moot.

                                                           2
resolve conflicts in testimony, to weigh the evidence, and to draw reasonable inferences from basic

facts to ultimate facts.‖ Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing

Jackson, 443 U.S. at 318–19).

       Legal sufficiency of the evidence is measured by the elements of the offense as defined by

a hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.

1997). The hypothetically correct jury charge ―sets out the law, is authorized by the indictment,

does not unnecessarily increase the State’s burden of proof or unnecessarily restrict the State’s

theories of liability, and adequately describes the particular offense for which the defendant was

tried.‖ Id.

       In this case, Stewart committed theft if she unlawfully appropriated property with the

intent to deprive the owner of property. TEX. PENAL CODE ANN. § 30.03(a) (West 2011).

Appropriate means ―to acquire or otherwise exercise control over property other than real

property.‖ TEX. PENAL CODE ANN. § 31.01(4)(B) (West 2011). The appropriation was unlawful

if it was without the effective consent of the owner. TEX. PENAL CODE ANN. § 30.03(b) (West

2011). The theft offense was a class B misdemeanor if the value of the property exceeded $50.00,

but was less than $500.00. TEX. PENAL CODE ANN. § 31.03(e)(2)(a)(i) (West 2011).

II.    Legally Sufficient Evidence Supported the Trial Court’s Judgment

       The State alleged that the theft occurred at Burk’s Outlet. On the day of trial, two

witnesses from Burk’s Outlet testified.      District loss prevention manager, Daniel Roacho,



                                                3
encountered Stewart and co-actor, Cristal Mariucci, on the day of the theft. Roacho testified;

       The first thing [Stewart] did is she came around to . . . the purse area. And
       I’ve—I saw her select a black purse. She looked at it for a while and then she
       started—she put that over her shoulder. She also had a pink purse with her as
       well. So she carried both purses as she went throughout the store and started
       selecting other merchandise. . . . And she was selecting some jewelry and then she
       would go into the woman’s department where she selected some other clothing
       items as well.

Roacho initially believed that Stewart was shopping alone, but soon it became apparent that she

was with ―this other lady that was acting really nervous.‖ Roacho kept his eye on Stewart and

Mariucci as they perused the store separately. He testified, ―[Stewart] handed the pink purse over

to [Mariucci] and they both walked and selected more merchandise, more clothing items.‖

Roacho continued:

       At that point, [Stewart] went into the fitting room with the merchandise that she had
       selected as well as the black bag that she had with her.                    [Mariucci]
       went—followed her in there. As she went in—they both went in the fitting room.
       And then the Defendant came out of that stall that they were in, and came out and
       went into another one with clothing items as well as the black purse. At that point,
       she closed the door to the fitting room and the other subject came out and just, kind
       of, waited around outside for her. . . . At that point [Mariucci] walks into the fitting
       room with [Stewart] because she hadn’t completely came out yet. They were
       talking. [Mariucci] . . . had a few clothes in her hand, handed the clothes back to
       the Defendant as well as the pink purse that she was carrying for her. The
       Defendant turned around and gave [Mariucci] the black purse, which was now
       packed, and they both started walking up towards the front.

Roacho’s ―observation was that the clothes were stuffed into the bag‖ by Stewart. Next, ―[t]hey

both approached the front of the register. The one person with the black bag just start—does not

even bother to go to the register, starts walking out the door while [Stewart] goes up to the register


                                                  4
and attempts to pay for the merchandise that was never concealed.‖ Roacho followed and

confronted Mariucci as she exited the store and was about to enter a vehicle. He led Mariucci

back to the loss prevention office, where both she and Stewart apologized to Roacho for stealing,

turned over the stolen merchandise, and pleaded for forgiveness. Roacho recovered the stolen

items.

         Burk’s Outlet store manager, LaSonja Balfour, was called to the loss prevention office

after Stewart and Mariucci were apprehended. Balfour confirmed Stewart’s admission to the

theft and conducted an inventory of items stolen. The items taken included the black purse, two

items of jewelry, two ―tops,‖ jeans, a fragrance, a ―bath/body‖ item, and a ―mis[s] bottom.‖ The

monetary value of the items totaled $88.24.

         In addition to this testimony, the jury watched the in-store security video confirming

Roacho’s recollection of the events. The video was clear, followed Stewart as she wandered

throughout Burk’s Outlet, and zoomed in on items she picked up and carried.

         When viewed in a light most favorable to the verdict, we find the evidence legally

sufficient for a rational jury to conclude that Stewart committed theft of property in an amount

greater than $50.00, but less than $500.00. Therefore, we overrule Stewart’s point of error.




                                                5
III.   Conclusion

       We affirm the trial court’s judgment.




                                               Jack Carter
                                               Justice

Date Submitted:       July 21, 2011
Date Decided:         July 28, 2011

Do Not Publish




                                                  6